UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                                 No. 17-1372


In re: CEI, LLC,

                        Debtor.

----------------------------------------------

BRENDA L. LIVESAY,

                        Party-in-Interest - Appellant,

                v.

KENNETH W. LIVESAY; GLOBAL FIBER, LLC,

                        Defendants - Appellees,

                and

LANGDON M. COOPER, Trustee in Bankruptcy for CEI, LLC aka
Communications Electrical Industries, LLC,

                        Trustee - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Max O. Cogburn, Jr., District Judge. (1:16-cv-00361-MOC)


Submitted: November 30, 2017                                   Decided: December 13, 2017


Before WILKINSON, SHEDD, and HARRIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Charles R. Brewer, Gary A. Dodd, Asheville, North Carolina, for Appellant. D. Rodney
Kight, Jr., KIGHT LAW OFFICE, PC, Asheville, North Carolina; Langdon M. Cooper,
Sharon S. Dove, MULLEN, HOLLAND & COOPER, PA, Gastonia, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Brenda L. Livesay appeals from the district court’s order affirming the bankruptcy

court’s orders denying her renewed motion to intervene in an adversary proceeding filed

by the bankruptcy trustee, denying her motion to conduct discovery, and quashing

subpoenas she issued. We have reviewed the record submitted on appeal and the arguments

of the parties and find no reversible error. Accordingly, we affirm for the reasons stated

by the district court. Livesay v. Livesay, No. 1:16-cv-00361-MOC (W.D.N.C. Mar. 17,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                             AFFIRMED




                                            3